Citation Nr: 9905035	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1979.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran 
has PTSD.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from July 1974 to July 1979.  
Her DA Form 20 does not indicate that she served in combat.  
Her duty military occupational specialty (MOS) was originally 
a radio operator, but was that of a military policeman for 
the last three months of her active service.  The report of 
the examination for entrance is not part of the claims file.  
The service medical records, to include the report of the 
examination for separation, dated in February 1979 are 
negative for complaints, symptoms or findings regarding 
physical injuries indicative of sexual trauma or a 
psychiatric condition.  

An October 1983 VA medical examination was negative for 
psychopathology.

Post-service, the veteran's VA treatment records are negative 
for mention of a psychiatric condition until February 1997 
when she was evaluated by a psychologist and a psychiatrist.  
The February 1997 psychology consultation report states that 
the veteran related a history of physical abuse by her 
father.  She related that she had been mentally abused by her 
ex-husband and that he had raped her once and attempted to 
rape her twice.  She complained that she had been sexually 
harassed in service and had been intimidated into having sex 
to keep her rank.  Although the report does not contain a 
diagnosis per se, it does note a plan of therapy to help with 
anger management and depression.  The report is negative for 
a diagnosis of PTSD.

The psychiatric consultation report dated in February 1997 
contains a history of physical and mental abuse by her 
father, as well as physical, mental and sexual abuse by her 
ex-husband.  She also complained of being mentally harassed 
while in active service.  The diagnoses were depressive 
neurosis, not otherwise specified; and personality disorder, 
not otherwise specified.  

April 1997 VA treatment notes state that the veteran was 
receiving individual therapy for depression.

A VA discharge summary dated in August 1997 states that the 
veteran was in the domiciliary in February and was taught 
coping skills.  Her depression was treated by the psychiatric 
service.  Her depression stabilized and she was discharged 
from the domiciliary in August.  The sole psychiatric 
diagnosis was depression.  

In her appeal dated in December 1997, the veteran states that 
she had a diagnosis of PTSD and was on medication for it.  
She added that sexual assault and sexual harassment were the 
cause of her PTSD.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

The Court of Veterans Appeals (Court) has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Court has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

All service medical records are silent or negative for a 
psychiatric disorder. 

The veteran claims that she was raped and sexually harassed 
while in active service.  However, the VA treatment records 
indicate that she told one physician that her father abused 
her physically and told another that he abused her mentally 
and physically.  She has claimed sexual, physical and mental 
abuse by her ex-husband.  

The veteran has complained of sexual harassment in service to 
one physician, saying that she was intimidated into having 
sex in order to keep her rank.  There is no evidence that she 
related a history of rape in service to her treating 
physicians.  As her complaints to her treating physicians are 
at variance with her service connection claim, her claims of 
in-service stressors are not credible.  

Furthermore, while corroboration of the alleged abuse need 
not be found in the service records, an after-the-fact 
medical nexus will not be accepted.   In this case, there is 
no corroboration, nor has a medical nexus been established.  
She had no current diagnosis of PTSD.

Although the veteran has expressed her opinion that her 
current psychiatric disorder is the result of her military 
service, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2, 
Vet.App. 492, 494-495 (1992). Therefore, absent evidence of 
in-service stressors and a diagnosis of PTSD, the Board must 
conclude that the claim is not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for PTSD.  See 
Robinette v. Brown, 8 Vet.App. 69, at 77-78 (1995).  
Essentially, the veteran needs evidence establishing a 
stressor incurred in active service as well as a diagnosis of 
PTSD and a medical opinion linking a current diagnosis of 
PTSD to her period of active service.


ORDER

The appeal of the issue of service connection for PTSD is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



- 6 -


